DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/15/20 has been considered.

Drawings
	The drawings filed 1/15/20 have been reviewed and accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen United States Patent Application Publication US 2015/0379294.
Regarding claim 1, Cohen discloses a method for managing collaborative editing of content, by a processor, comprising: 

establishing time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time-limited editing periods, the first user is provided with the ability to edit the content and the second user is prevented from editing the content, and during a second of the time-limited editing periods, the second user is provided with the ability to edit the content and the first user is prevented from editing the content, and wherein the second of the time-limited editing periods does not overlap with the first of the time-limited editing periods (Cohen, para [0024], when a user checks out a document to make edits, all other users are locked out from making permanent edits until the first used checks it back in. Each period of time between when a user checks out a document and checks it back in represents a time-limited editing period).

	Regarding claim 2, Cohen discloses the method of claim 1. Cohen additionally discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

	Regarding claim 3, Cohen discloses the method of claim 1. Cohen additionally discloses wherein the at least one user interface includes a workspace external to the content, and further comprising, during the first of the time-limited editing periods, receiving user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 4, Cohen discloses the method of claim 3. Cohen additionally discloses further comprising, during the second of the time-limited editing periods, causing the content to be edited based on the additional content (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 5, Cohen discloses the method of claim 1. Cohen additionally discloses wherein a duration of the first of the time-limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 7, Cohen discloses the method of claim 1. Cohen additionally discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Regarding claim 8, Cohen discloses a system for managing collaborative editing of content comprising: 
a processor executing instructions stored in a memory device, wherein the processor: 
provides at least one user interface to a first user and a second user, wherein the at least one user interface is configured to selectively provide the first user and the second user with the ability to edit content (Cohen, para [0024], user selects whether to check in or check out a document); and 
establishes time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time-limited editing periods, the first user is 

Regarding claim 9, Cohen discloses the system of claim 8. In addition, Cohen discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

Regarding claim 10, Cohen discloses the system of claim 8. In addition, Cohen discloses wherein the at least one user interface includes a workspace external to the content, and wherein the processor further, during the first of the time-limited editing periods, receives user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 11, Cohen discloses the system of claim 10. In addition, Cohen discloses wherein the processor further, during the second of the time- limited editing periods, causes the content to be edited based on the additional content (Cohen, para [0024], user can edit the document 

Regarding claim 12, Cohen discloses the system of claim 8. In addition, Cohen discloses wherein a duration of the first of the time-limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 14, Cohen discloses the system of claim 8. In addition, Cohen discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Regarding claim 15, Cohen discloses a computer program product for managing collaborative editing of content, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: 
an executable portion that provides at least one user interface to a first user and a second user, wherein the at least one user interface is configured to selectively provide the first user and the second user with the ability to edit content (Cohen, para [0024], user selects whether to check in or check out a document); and 
an executable portion that establishes time-limited editing periods associated with the at least one user interface for the first user and the second user, wherein during a first of the time- limited editing periods, the first user is provided with the ability to edit the content and the second user is prevented from editing the content, and during a second of the time-limited editing periods, the second 

Regarding claim 16, Cohen discloses the computer program product of claim 15. Cohen additionally discloses wherein the first of the time-limited editing periods is initiated before the first user begins to edit the content (Cohen, para [0024], time period set by when the user checks out the document prior to editing/applying changes).

Regarding claim 17, Cohen discloses the computer program product of claim 15. Cohen additionally discloses wherein the at least one user interface includes a workspace external to the content, and wherein the computer-readable program code portions further include an executable portion that, during the first of the time-limited editing P201902801US0144periods, receives user input from the second user and causing additional content associated with the received user input to be displayed in the workspace (Cohen, para [0024], user can edit the document and add changes while the first user has the document checked out. The changes are not applied until the second user has checked out the document).

Regarding claim 18, Cohen discloses the computer program product of claim 17. Cohen additionally discloses wherein the computer-readable program code portions further include an executable portion that, during the second of the time-limited editing periods, causes the content to be 

Regarding claim 19, Cohen discloses the computer program product of claim 15. Cohen additionally discloses wherein a duration of the first of the time- limited editing periods is different than a duration of the second of the time-limited editing periods (Cohen, para [0024] and [0036], timer can be set for each access period to varying amounts).

Regarding claim 21, Cohen discloses the computer program product of claim 15. Cohen additionally discloses wherein the content includes a text-based document (Cohen, para [0027], document of a word processing application represents a text-based document).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2015/0379294 in view of Glover United States Patent Application Publication US 2014/0281872.
Regarding claim 6, Cohen discloses the method of claim 1.  Cohen does not disclose further comprising causing information associated with edits to the content made by the first user during the 
Glover discloses further comprising causing information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would have been to provide additional information and context to the user for selection of what to apply (Glover, para [0050]).

Regarding claim 13, Cohen discloses the system of claim 8. Cohen does not disclose wherein the processor further causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods.
Glover discloses information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would 

Regarding claim 20, Cohen discloses the computer program product of claim 15. Cohen does not disclose wherein the computer-readable program code portions further include an executable portion that causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods.
Glover discloses wherein the computer-readable program code portions further include an executable portion that causes information associated with edits to the content made by the first user during the first of the time-limited editing periods to be displayed in the at least one user interface during the second of the time-limited editing periods (Glover, para [0050-51], with reference to fig 6, changes are presented to reviewers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interface of Cohen to include displaying information on what was edited based on the teachings of Glover. The motivation for doing so would have been to provide additional information and context to the user for selection of what to apply (Glover, para [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178